                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 96-cr-00146-MMC-1
                                                       Plaintiff,                       ORDER DENYING MOTION FOR
                                  8
                                                                                        RECONSIDERATION; DENYING
                                                  v.                                    ISSUANCE OF CERTIFICATE OF
                                  9
                                                                                        APPEALABILITY
                                  10     JON ZAVALIDROGA,
                                                                                        Re: Dkt. No. 246
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of defendant’s “Federal Rules of Civil Procedure Rule

                                  14   60(b)(1) Motion,” filed October 9, 2018. Having read and considered the motion, the

                                  15   Court hereby rules as follows.

                                  16          By order filed September 22, 2017, the Court denied defendant’s petition for a writ

                                  17   of coram nobis, finding defendant had failed to explain why he delayed filing the petition

                                  18   for over nineteen years after the entry of judgment in the above-titled action. Thereafter,

                                  19   by orders filed October 23, 2017, and June 22, 2018, respectively, the Court denied

                                  20   defendant’s motions for reconsideration of the Court’s order of September 22, 2017.

                                  21          By the instant motion, defendant, again, seeks reconsideration of the order of

                                  22   September 22, 2017.1 Defendant, however, does no more than repeat arguments made

                                  23   in the petition and in the prior two motions for reconsideration.

                                  24          Accordingly, the instant motion is hereby DENIED.

                                  25

                                  26          1
                                               Although defendant states he seeks reconsideration of the denial of his most
                                  27   recent motion for reconsideration, he argues that the Court erred in denying his petition
                                       for a writ of coram nobis. In any event, the ruling herein would, in either instance, be the
                                  28   same.
                                  1          Lastly, if defendant elects to appeal the instant order, the Court, to the extent the

                                  2    requirement that a defendant obtain a certificate of appealability may be applicable to any

                                  3    such appeal, hereby DENIES such certificate, as defendant has not made any showing,

                                  4    let alone a "substantial showing," that he has been denied a "constitutional right." See 28

                                  5    U.S.C. § 2253(c)(2).

                                  6          IT IS SO ORDERED.

                                  7

                                  8    Dated: October 15, 2018
                                                                                               MAXINE M. CHESNEY
                                  9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
